John Joyliffe Attourny of William Maund plaint. agt John Nick Defendt in an action of the case for not delivering unto the order of sd Maund three ton one hhd one tearce of Molasses three barrlls of Lime joice and a hhd of Vinegar Ship’t at St Christophrs by sd Maund onboard the Barque Begining whereof sd Nick was Mar and in sd vessell brought to New-England sometime in April last and by him sd Nick detained from the now plaint, who is thereby damnified about Forty pounds in mony with all other due damages &c. . . . The Jury . . . found for the plaint. two hogshds of Molasses one barrll of Lime juice and one hhd of vineger to bee deliurd in one month or to pay twenty pounds in mony and costs of Court allowd thirty three Shillings and six pence.